DETAILED ACTION
This action is in response to the Amendment dated 03 November 2021. Claims 1, 4, 5, 8, 11, 14, 15 and 18 are amended. Claims 7 and 17 have been cancelled. No claim has been added. Claims 1-6, 8-16 and 18-20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 ‘a communicator configured to’ in claims 10 and 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHUN et al. (US20140218187A1) in view of RICCI (US20140309868A1) and further view of ROBERTS et al.  (US20170267251A1) and further view of FIELDS et al.  (US20150254955A1) and further view of KAMEYAMA et al. (US20080119994A1).

As to claim 1, CHUN teaches a vehicle comprising: a sensor configured to acquire user emotion information indicating an emotional state of a user (See Fig. 1, par. 0013 regarding  the operational environment 100 that includes a vehicle 104 that includes a group of sensors 110 1-110 11 and an emotional state (ES) assessment platform 120; as taught by CHUN); a storage configured to store situation information representing a plurality of expressions of emotional states in each of a plurality of unit situation (See par. 0027 regarding  the condition metric indicative of the emotional state of the operator of the vehicle that can be qualitative, semi-quantitative, or quantitative and can be retained in suitable storage (e.g., the ES assessment storage 224); See also par. 0041 regarding a satisfactory road that can be a previously traveled road that has a record of yielding satisfactory emotional conditions of the operators of the vehicles; as taught by CHUN) the each of the plurality of unit situations including a driving situation of the vehicle in a predetermined area and a predetermined time zone, the emotional states including a first emotional state (See par. 0035 regarding two or more condition metrics that can be displayed in conjunction with a visual representation of a traffic condition, such as a traffic map, associated with a geographic area containing plurality of vehicles; as taught by CHUN); and a processor configured to control feedback devices provided in the vehicle to control the emotional state of the user based on at least one of the situation information, the user long-term information, and the user emotion information (See Fig. 3A, par. 0029 regarding ES assessment conveying an emotional state indication 238 (e.g., a data object or other information structure) indicative of otherwise representative of the emotional state to at least one of the rendering unit(s) 230, where one or more rendering units can be integrated into the dashboard or the seat of a vehicle and can permit rendering visual, aural, and/or haptic representation(s) of a condition metric to an operator to provide bio-feedback to the operator. Availability of the bio-feedback can raise awareness of the emotional state in the operator and permit the operator to control or otherwise adjust the emotional state and/or a physical state of the operator; as taught by CHUN).
CHUN does not teach and user long-term information representing the plurality of expressions of the emotional states for a unit period based on the acquired user emotion information, wherein the processor is further configured to identify that the vehicle is driving in a first unit situation of the plurality of unit situations based on position information of the vehicle that is driving and current time information, count a number of expressions of the first emotional state of the user during the first unit situation, control the feedback devices based on the counted number of expressions of the first emotional state, compare the user long-term information with a first threshold value, when a second emotional state having the plurality of expressions and including a negative emotion factor indicating a negative emotional state of the user is present and when a number of the plurality of expressions of the second emotional state is equal to or more than the first threshold value, control the feedback devices to reduce the negative emotion factor influencing the second emotional state, and when the second emotional state comprises a plurality of second emotional states, select one second emotional state of 
In similar field of endeavor, RICCI teaches: user long-term information representing the plurality of expressions of the emotional states (See par. 0418 regarding presence of a user 216 may include actual physical presence, anticipated presence (e.g., expected time of arrival, based on historical data, planned presence, etc.), and/or a programmed presence (e.g., set by one or more administrative preferences, user-configured, and/or the like); as taught by RICCI), for a unit period based on the acquired user emotion information (See Fig. 18, par. 0363 regarding the vehicle control system 204 may then wait a period of time, in step 1836. The period of time may be any amount of time from seconds to minutes to days. Thereinafter, the vehicle control system 204 can receive new data from vehicle sensors 242, in step 1828; as taught by RICCI), compare the user long-term information with a first threshold value (See Figs. 1-18, par. 0365 regarding the vehicle control system 204 can make a health comparison of the user based on a baseline of health data previously stored. A statistically significant comparison may include determining if there are any parameters more than three standard deviations from the average or norm, any parameter that is increasing or decreasing over a period of eight different measurements, a measurement that is more than two standard deviations from the norm more than three measurements consecutively, or other types of statistical comparisons; as taught by RICCI). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CHUN vehicle to include the teachings of RICCI wherein and user long-term information representing the plurality of expressions of the emotional states for a unit period based on the acquired user emotion information, compare the user long-term information with a first threshold value. Such a person would have been motivated to make this combination as one advantage includes providing user profiles that include one or more settings, configurations, and 
CHUN and RICCI do not teach wherein the processor is further configured to identify that the vehicle is driving in a first unit situation of the plurality of unit situations based on position information of the vehicle that is driving and current time information, count a number of expressions of the first emotional state of the user during the first unit situation, control the feedback devices based on the counted number of expressions of the first emotional state, when a second emotional state having the plurality of expressions and including a negative emotion factor indicating a negative emotional state of the user is present and when a number of the plurality of expressions of the second emotional state is equal to or more than the first threshold value, control the feedback devices to reduce the negative emotion factor influencing the second emotional state, and when the second emotional state comprises a plurality of second emotional states, select one second emotional state of the plurality of second emotional states based on a greatest number of expressions present in the plurality of second emotional states.
In similar field of endeavor, ROBERTS teaches wherein the processor is further configured to identify that the vehicle is driving in a first unit situation of the plurality of unit situations based on position information of the vehicle that is driving (See Fig. 1, par. 0019, regarding The context module 18 can receive the vehicle's current location, which can be obtained using a GPS receiver built into the vehicle and transmitted via the wireless transceiver built into the vehicle 15 that can connect to the Internetwork 23, and taken identify those points of interest that are proximate to the drivers of location; as taught by ROBERTS) and current time information (See Fig. 4, par. 0036, regarding the computed PPG waveform, estimated eye metrics, and estimated head motions that are combined with other contextual information, such as the time of day and other relevant information about the driver, such as the driver having just returned from a long journey from a different time zone; as taught by ROBERTS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CHUN and RICCI vehicle to include the teachings of ROBERTS wherein the processor is further configured to identify that the vehicle is driving in a first unit situation of the plurality of unit situations based on position information of the vehicle that is driving and current time information. Such a person would have been motivated to make this combination as there is a need for a way to measure a level a driver's alertness and increase that level of alertness to allow when the driver is drowsy (ROBERTS, par. 0007).
CHUN, RICCI and ROBERTS do not teach count a number of expressions of the first emotional state of the user during the first unit situation, control the feedback devices based on the counted number of expressions of the first emotional state, when a second emotional state having the plurality of expressions and including a negative emotion factor indicating a negative emotional state of the user is present and when a number of the plurality of expressions of the second emotional state is equal to or more than the first threshold value, control the feedback devices to reduce the negative emotion factor influencing the second emotional state, and when the second emotional state comprises a plurality of second emotional states, select one second emotional state of the plurality of second emotional states based on a greatest number of expressions present in the plurality of second emotional states.
In similar field of endeavor, FIELDS teaches count a number of expressions of the first emotional state of the user during the first unit situation (See par. 0006, wherein determination of whether the vehicle operator is in an impaired emotional state may involve calculating impairment scores (e.g., a pulse rate score, a pupil dilation score, a hard braking score, etc.) using the sensor data; as taught by FIELDS) and control the feedback devices based on the counted number of expressions of the first emotional state (See figs. 7 and 13, par. 0071, wherein the average total impairment score 1304 may display the average of one or more total impairment scores of the most recently completed trip or an average of all of the trips for which the vehicle operator impairment monitoring system 100 has data; as taught by FIELDS), when a second emotional state having the plurality of expressions and including a negative emotion factor indicating a negative emotional state of the user is present (See par. 0006, wherein using the sensor data, then calculating one or more total impairment scores (e.g., a total aggression score, a total anxiety score, etc.) from the impairment scores; as taught by FIELDS)
and when a number of the plurality of expressions of the second emotional state is equal to or more than the first threshold value (See par. 0006, wherein the vehicle operator may be determined to be in an emotionally impaired state when any of the total scores fall below a minimum threshold value or exceed a maximum threshold value; as taught by FIELDS), control the feedback devices to reduce the negative emotion factor influencing the second emotional state (See par. 0020, wherein when an impaired emotional state is determined to exist, appropriate response stimuli to improve the emotional state of the vehicle operator 106 may be determined using the mobile device 110 or on-board computer 114. The response stimuli may include music or other sound recordings presented using a speaker 122; as taught by FIELDS). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CHUN, RICCI and ROBERTS vehicle to include the teachings of FIELDS to count a number of expressions of the first emotional state of the user during the first unit 
CHUN, RICCI, ROBERTS and FIELDS do not teach and when the second emotional state comprises a plurality of second emotional states, select one second emotional state of the plurality of second emotional states based on a greatest number of expressions present in the plurality of second emotional states.
See Fig. 32, par. 0389 wherein many biological condition parameters are referenced, the matched information rarely matches the determination results of all the biological condition parameters. The physical or mental condition of the user cannot be estimated flexibly. Accordingly, a point (N) of the matching counter is used as a “matching degree,” and the specified condition corresponding to the highest point, namely, the highest matching degree, is effectively determined as a current specified condition (Step S5510); as taught by KAMEYAMA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CHUN, RICCI, ROBERTS and FIELDS vehicle to include the teachings of KAMEYAMA for when the second emotional state comprises a plurality of second emotional states, select one second emotional state of the plurality of second emotional states based on a greatest number of expressions present in the plurality of second emotional states. Such a person would have been motivated to make this combination as a content of a hospitality (hospitality object of the vehicle) desired by the user and a condition of the user change slightly in various scenes where the user uses the vehicle, but the vehicular device is adjusted uniformly regardless of the change. Therefore, disadvantageously, a hospitality content not desired by the user is executed, and the user gets tired of the hospitalities after several uses of the hospitalities. (KAMEYAMA, pars. 0005-0006).




As to claim 2, CHUN, RICCI, ROBERTS, FIELDS and KAMEYAMA teach the limitations of claim 1. CHUN further teaches further comprising a display configured to display the first emotional state of the user (See Fig. 1, par. 0035 regarding condition metrics representing emotional state of operators of vehicles being rendered at a dashboard or a navigation display panel of the vehicle; See also pars. 0040, 0049, 0076 and 0080; as taught by CHUN).

As to claim 3, CHUN, RICCI, ROBERTS, FIELDS and KAMEYAMA teach the limitations of claim 1. CHUN further teaches wherein the first emotional state includes a negative emotion factor indicating a negative emotional state of the user, and wherein the processor controls the feedback devices to reduce the negative emotion factor influencing the first emotional state (See par. 0080 regarding a group of vehicle components that are configured to attain certain performance and/or operational condition of the vehicle that can be designed to adjust the emotional state of the operator such as controlling the display unit, the lighting fixture, the temperature control unit, the seat-firmness unit, or the like; See also pars. 0010-0012, 0032 and 0038; as taught by CHUN).

As to claim 4, CHUN, RICCI, ROBERTS, FIELDS and KAMEYAMA teach the limitations of claim 1. CHUN further teaches wherein, when the second emotional state, which is equal to or more than a second threshold value, is not present and a value of a negative emotion factor influencing a third emotional state indicated by current user emotion information is equal to or more than a reference value, (See Fig. 11, par. 0080 regarding  the condition metric satisfying a vehicular safety hazard criterion that can be embodied in or can include a frequency of swerving that is above a predetermined threshold; an inter-vehicle distance below recommended safety guidelines (e.g., 10 meters per 10 Km/h in vehicle velocity) that is sustained for a predetermined period; elevated frequency (e.g., frequency above a threshold) of switching between periods of acceleration and deceleration; as taught by CHUN) the processor controls the feedback devices to reduce the negative emotion factor influencing the third emotional state (See par. 0010 regarding In certain scenarios, such management can include configuration of the ambient of the vehicle cabin and/or operation of the vehicle. In other scenarios, management of the emotional state can include generating information of a route suitable for mitigation of high-stress conditions; See also pars. 0010-0012 and 0032; as taught by CHUN).

As to claim 5, CHUN, RICCI, ROBERTS, FIELDS and KAMEYAMA teach the limitations of claim 3. CHUN further teaches wherein, when a value of the negative emotion factor influencing the first emotional state indicated by the user emotion information acquired after control of the is equal to or more than the reference value (See par. 0038 regarding an inter-vehicle distance below recommended safety guidelines (e.g., 10 meters per 10 Km/h in vehicle speed) that is sustained for a predetermined period; as taught by CHUN),  the processor controls the feedback devices to reduce the negative emotion factor influencing the first emotional state (See par. 0010 regarding In certain scenarios, such management can include configuration of the ambient of the vehicle cabin and/or operation of the vehicle. In other scenarios, management of the emotional state can include generating information of a route suitable for mitigation of high-stress conditions; See also pars. 0010-0012 and 0032; as taught by CHUN).

As to claim 6, CHUN, RICCI, ROBERTS, FIELDS and KAMEYAMA teach the limitations of claim 5. RICCI further teaches wherein when the first unit situation is changed to another unit situation (See par. 0448 regarding when the user 216 moves from home to a vehicle 104, or vice versa, the infotainment system 870 may access the user profile to determine recent entertainment consumption; as taught by RICCI). CHUN further teaches the processor updates the situation information corresponding to the first See par. 0032 regarding a condition metric that exceeds a threshold can indicate that the occupant of the vehicle associated with the emotional state represented or otherwise indicated by the condition metric has transitioned into a different emotional state. Such transition can be, for example, a transition to an emotional state representative of higher stress or lower stress; as taught by CHUN).

As to claim 8, CHUN, RICCI, ROBERTS, FIELDS and KAMEYAMA teach the limitations of claim 1. RICCI further teaches further comprising an input unit configured to receive user input (See Figs. 2, par. 0111 regarding the vehicle control system 204 may communicate with a device or user interface 212, 248. The user interface 212, 248 may be operable to receive user input either through touch input, on one or more user interface buttons, via voice command, via one or more image sensors, or through a graphical user interface that may include a gesture capture region; as taught by RICCI), wherein, when the second emotional state comprises a plurality of second emotional states, the processor selects one second emotional state of the plurality of second emotional states based on at least one of a greatest number of expressions present in the plurality of second emotional states and the user input regarding the plurality of second emotional states (See Figs. 20, par. 0383 regarding If it is determined from the user input that the user 216 is agitated (e.g., angry, frustrated, annoyed, has little patience, is shouting, making fast sharp gestures, frowning, etc.), the matching engine 2012 may determine that a virtual personality should be generated to reduce the user's 216 agitation; as taught by RICCI).




As to claim 9, CHUN, RICCI, ROBERTS, FIELDS and KAMEYAMA teach the limitations of claim 8. CHUN further teaches wherein the processor controls the feedback devices based on the user input with respect to a message to suggest control of the feedback devices (See Fig. 5, par. 0040 regarding the ES assessment platform 120 being able to configure a sound system to render music (e.g., to playback a recording or reproduce stream content from a radio station) or to playback recorded messages in order to modify the behavior of the operator of the vehicle in response to ascertaining that the safety hazard criterion is satisfied; as taught by CHUN).

As to claim 10, CHUN, RICCI, ROBERTS, FIELDS and KAMEYAMA teach the limitations of claim 1. CHUN further teaches wherein the feedback devices comprise at least one of a communicator configured to make a call, a speaker configured to reproduce music and an emotion release message, a display configured to display an emotion release image, a side window opening and closing device configured to open and close a side window, and an air conditioner configured to control an internal temperature of the vehicle (See Fig. 5, par. 0040 regarding the ES assessment platform 120 being able to configure a sound system to render music (e.g., to playback a recording or reproduce stream content from a radio station) or to playback recorded messages in order to modify the behavior of the operator of the vehicle in response to ascertaining that the safety hazard criterion is satisfied; as taught by CHUN).

As to claim 11, CHUN teaches a control method of a vehicle comprising: acquiring user emotion information indicating an emotional state of a user using at least one sensor (See Fig. 1, par. 0013 regarding  the operational environment 100 that includes a vehicle 104 that includes a group of sensors 110 1-110 11 and an emotional state (ES) assessment platform 120; as taught by CHUN); storing situation information representing a plurality of expressions of emotional states in each of a See par. 0027 regarding  the condition metric indicative of the emotional state of the operator of the vehicle that can be qualitative, semi-quantitative, or quantitative and can be retained in suitable storage (e.g., the ES assessment storage 224); See also par. 0041 regarding a satisfactory road that can be a previously traveled road that has a record of yielding satisfactory emotional conditions of the operators of the vehicles; as taught by CHUN) the each of the plurality of unit situations including a driving situation of the vehicle in a predetermined area and a predetermined time zone, the emotional states including a first emotional state (See par. 0035 regarding two or more condition metrics that can be displayed in conjunction with a visual representation of a traffic condition, such as a traffic map, associated with a geographic area containing plurality of vehicles; as taught by CHUN); controlling feedback devices provided in the vehicle to control the emotional state of the user based on at least one of the situation information, the user long-term information, and the user emotion information (See Fig. 3A, par. 0029 regarding ES assessment conveying an emotional state indication 238 (e.g., a data object or other information structure) indicative of otherwise representative of the emotional state to at least one of the rendering unit(s) 230, where one or more rendering units can be integrated into the dashboard or the seat of a vehicle and can permit rendering visual, aural, and/or haptic representation(s) of a condition metric to an operator to provide bio-feedback to the operator. Availability of the bio-feedback can raise awareness of the emotional state in the operator and permit the operator to control or otherwise adjust the emotional state and/or a physical state of the operator; as taught by CHUN). 
CHUN does not teach and user long-term information representing the plurality of expressions of the emotional states for a unit period based on the acquired user emotion information, identifying that the vehicle is driving in a first unit situation of the plurality of unit situation of the vehicle based on position information of the vehicle that is driving and current time information; counting a number of expressions of the first emotional state of the user during the first unit situation; comparing the user 
In similar field of endeavor, RICCI teaches: user long-term information representing the plurality of expressions of the emotional states (See par. 0418 regarding presence of a user 216 may include actual physical presence, anticipated presence (e.g., expected time of arrival, based on historical data, planned presence, etc.), and/or a programmed presence (e.g., set by one or more administrative preferences, user-configured, and/or the like); as taught by RICCI), for a unit period based on the acquired user emotion information (See Fig. 18, par. 0363 regarding the vehicle control system 204 may then wait a period of time, in step 1836. The period of time may be any amount of time from seconds to minutes to days. Thereinafter, the vehicle control system 204 can receive new data from vehicle sensors 242, in step 1828; as taught by RICCI); comparing the user long-term information with a first threshold value (See Figs. 1-18, par. 0365 regarding the vehicle control system 204 can make a health comparison of the user based on a baseline of health data previously stored. A statistically significant comparison may include determining if there are any parameters more than three standard deviations from the average or norm, any parameter that is increasing or decreasing over a period of eight different measurements, a measurement that is more than two standard deviations from the norm more than three measurements consecutively, or other types of statistical comparisons; as taught by RICCI)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CHUN method to include the teachings of RICCI wherein user long-term information representing the plurality of expressions of the emotional states for a unit period based on the acquired user emotion information, comparing the user long-term information with a first threshold value. Such a person would have been motivated to make this combination as one advantage includes providing user profiles that include one or more settings, configurations, and information, associated with a user. Among other things, the user profiles described herein may follow a user from vehicle-to-vehicle, from communication device-to-communication device, from building-to-vehicle, vehicle-to-building, and/or combinations thereof. The user profiles can act as a repository for user information. This user information can be used by any number of entities and/or devices in tracking a user, providing an output, manipulating controls of a vehicle, controlling features of a building, and/or adjusting infotainment systems. The user profiles can provide adjustment information for a vehicle features position, sensitivity, and/or operational range (RICCI, par. 0022).
CHUN and RICCI do not teach identifying that the vehicle is driving in a first unit situation of the plurality of unit situation of the vehicle based on position information of the vehicle that is driving and current time information; counting a number of expressions of the first emotional state of the user during the first unit situation; controlling the feedback devices to reduce a negative emotion factor indicating a negative emotional state of a user and influencing a second emotional state when the second emotional state having the number of expressions, which is equal to or more than the first threshold value, and including the negative emotion factor is present; and selecting the second emotional state based on a greatest number of expressions present in the second emotional state when the second emotional state comprises a plurality of second emotional states, wherein the controlling of the feedback devices is performed based on the counted number of the expressions of the first emotional state.
In similar field of endeavor, ROBERTS teaches identifying that the vehicle is driving in a first unit situation of the plurality of unit situation of the vehicle based on position information of the vehicle that is driving (See Fig. 1, par. 0019, regarding The context module 18 can receive the vehicle's current location, which can be obtained using a GPS receiver built into the vehicle and transmitted via the wireless transceiver built into the vehicle 15 that can connect to the Internetwork 23, and taken identify those points of interest that are proximate to the drivers of location; as taught by ROBERTS) and current time information (See Fig. 4, par. 0036, regarding the computed PPG waveform, estimated eye metrics, and estimated head motions that are combined with other contextual information, such as the time of day and other relevant information about the driver, such as the driver having just returned from a long journey from a different time zone; as taught by ROBERTS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CHUN and RICCI vehicle to include the teachings of ROBERTS for identifying that the vehicle is driving in a first unit situation of the plurality of unit situation of the vehicle based on position information of the vehicle that is driving and current time information. Such a person would have been motivated to make this combination as there is a need for a way to measure a level a driver's alertness and increase that level of alertness to allow when the driver is drowsy (ROBERTS, par. 0007).
CHUN, RICCI and ROBERTS do not teach counting a number of expressions of the first emotional state of the user during the first unit situation; controlling the feedback devices to reduce a negative emotion factor indicating a negative emotional state of a user and influencing a second emotional state when the second emotional state having the number of expressions, which is equal to or more than the first threshold value, and including the negative emotion factor is present; and selecting the second emotional state based on a greatest number of expressions present in the second emotional state when the second emotional state comprises a plurality of second emotional states, wherein the controlling of 
In similar field of endeavor, FIELDS teaches counting a number of expressions of the first emotional state of the user during the first unit situation (See par. 0006, wherein determination of whether the vehicle operator is in an impaired emotional state may involve calculating impairment scores (e.g., a pulse rate score, a pupil dilation score, a hard braking score, etc.) using the sensor data; as taught by FIELDS); controlling the feedback devices to reduce a negative emotion factor indicating a negative emotional state of a user and influencing a second emotional state (See par. 0020, wherein when an impaired emotional state is determined to exist, appropriate response stimuli to improve the emotional state of the vehicle operator 106 may be determined using the mobile device 110 or on-board computer 114. The response stimuli may include music or other sound recordings presented using a speaker 122; as taught by FIELDS); when the second emotional state having the number of expressions, which is equal to or more than the first threshold value (See par. 0006, wherein the vehicle operator may be determined to be in an emotionally impaired state when any of the total scores fall below a minimum threshold value or exceed a maximum threshold value; as taught by FIELDS), 
and including the negative emotion factor is present (See par. 0006, wherein using the sensor data, then calculating one or more total impairment scores (e.g., a total aggression score, a total anxiety score, etc.) from the impairment scores; as taught by FIELDS); wherein the controlling of the feedback devices is performed based on the counted number of the expressions of the first emotional state (See figs. 7 and 13, par. 0071, wherein the average total impairment score 1304 may display the average of one or more total impairment scores of the most recently completed trip or an average of all of the trips for which the vehicle operator impairment monitoring system 100 has data; as taught by FIELDS).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CHUN, RICCI and ROBERTS vehicle to include the teachings 
CHUN, RICCI, ROBERTS and FIELDS do not teach and selecting the second emotional state based on a greatest number of expressions present in the second emotional state when the second emotional state comprises a plurality of second emotional states.
In similar field of endeavor, KAMEYAMA teaches selecting the second emotional state based on a greatest number of expressions present in the second emotional state when the second emotional state comprises a plurality of second emotional states (See Fig. 32, par. 0389 wherein many biological condition parameters are referenced, the matched information rarely matches the determination results of all the biological condition parameters. The physical or mental condition of the user cannot be estimated flexibly. Accordingly, a point (N) of the matching counter is used as a “matching degree,” and the specified condition corresponding to the highest point, namely, the highest matching degree, is effectively determined as a current specified condition (Step S5510); as taught by KAMEYAMA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CHUN, RICCI, ROBERTS and FIELDS vehicle to include the teachings of KAMEYAMA for selecting the second emotional state based on a greatest number of expressions present in the second emotional state when the second emotional state comprises a plurality of second emotional states. Such a person would have been motivated to make this combination as a content of a hospitality (hospitality object of the vehicle) desired by the user and a condition of the user change slightly in various scenes where the user uses the vehicle, but the vehicular device is adjusted uniformly regardless of the change. Therefore, disadvantageously, a hospitality content not desired by the user is executed, and the user gets tired of the hospitalities after several uses of the hospitalities. (KAMEYAMA, pars. 0005-0006).

 similar field of endeavor, SINGH teaches counting a number of expressions of the first emotional state of the user during the first unit situation (See par. 0024, wherein the one or more processors can implement a counter to count the number of negative responses and to control the subsequent output of said first message based on said count; as taught by SINGH), wherein the controlling of the feedback devices is performed based on the counted number of the expressions of the first emotional state (See par. 0025, wherein The control of the output of said first message can comprise one or more of the following: (a) inhibiting output of the first message for at least a first defined time period; (b) defining an output format for the subsequent output of the first message; and (c) adjusting the frequency with which the first message is output; as taught by SINGH)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CHUN, RICCI and ROBERTS vehicle to include the teachings of SINGH for counting a number of expressions of the first emotional state of the user during the first unit situation, wherein the controlling of the feedback devices is performed based on the counted number of the expressions of the first emotional state. Such a person would have been motivated to make this combination as A typical human machine interface (HMI) in a vehicle is configured to respond to interactions initiated by the user, for example the driver. When responding to the user input, the human machine interface does not consider the state of driver, for example to check whether the driver is conducting a telephone call on a cellular telephone which is not paired with the vehicle (SINGH, par. 0002).

As to claim 12, CHUN, RICCI, ROBERTS, FIELDS and KAMEYAMA teach the limitations of claim 11. CHUN further teaches further comprising displaying the first emotional state of the user (See Fig. 1, par. 0035 regarding condition metrics representing emotional state of operators of vehicles being rendered at a dashboard or a navigation display panel of the vehicle; See also pars. 0040, 0049, 0076 and 0080; as taught by CHUN).

As to claim 13, CHUN, RICCI, ROBERTS, FIELDS and KAMEYAMA teach the limitations of claim 11. CHUN further teaches wherein the first emotional state includes a negative emotion factor indicating a negative emotional state of the user, and wherein the controlling of the feedback devices comprises controlling the feedback devices to reduce the negative emotion factor indicating the negative emotional state of the user influencing the first emotional state (See par. 0080 regarding a group of vehicle components that are configured to attain certain performance and/or operational condition of the vehicle that can be designed to adjust the emotional state of the operator such as controlling the display unit, the lighting fixture, the temperature control unit, the seat-firmness unit, or the like; See also pars. 0010-0012, 0032 and 0038; as taught by CHUN).

As to claim 14, CHUN, RICCI, ROBERTS, FIELDS and KAMEYAMA teach the limitations of claim 11. CHUN further teaches controlling the feedback devices to reduce the negative emotion factor influencing a third emotional state when the second emotional state, which is equal to or more than a second threshold value, is not present (See par. 0010 regarding In certain scenarios, such management can include configuration of the ambient of the vehicle cabin and/or operation of the vehicle. In other scenarios, management of the emotional state can include generating information of a route suitable for mitigation of high-stress conditions; See also pars. 0010-0012 and 0032; as taught by CHUN) and a value of the negative emotion factor influencing the third emotional state indicated by current user emotion information is equal to or more than a reference value (See Fig. 11, par. 0080 regarding  the condition metric satisfying a vehicular safety hazard criterion that can be embodied in or can include a frequency of swerving that is above a predetermined threshold; an inter-vehicle distance below recommended safety guidelines (e.g., 10 meters per 10 Km/h in vehicle velocity) that is sustained for a predetermined period; elevated frequency (e.g., frequency above a threshold) of switching between periods of acceleration and deceleration; as taught by CHUN).

As to claim 15, CHUN, RICCI, ROBERTS, FIELDS and KAMEYAMA teach the limitations of claim 13. CHUN further teaches when a value of the negative emotion factor influencing the first emotional state indicated by the user emotion information acquired after control of the feedback devices is equal to or more than the reference value (See par. 0038 regarding an inter-vehicle distance below recommended safety guidelines (e.g., 10 meters per 10 Km/h in vehicle speed) that is sustained for a predetermined period; as taught by CHUN), controlling the feedback devices to reduce the negative emotion factor See par. 0010 regarding In certain scenarios, such management can include configuration of the ambient of the vehicle cabin and/or operation of the vehicle. In other scenarios, management of the emotional state can include generating information of a route suitable for mitigation of high-stress conditions; See also pars. 0010-0012 and 0032; as taught by CHUN).

As to claim 16, CHUN, RICCI, ROBERTS, FIELDS and KAMEYAMA teach the limitations of claim 15. CHUN further teaches updating the situation information corresponding to the first unit situation prior to the change based on the user emotion information measured in the first unit situation (See par. 0032 regarding a condition metric that exceeds a threshold can indicate that the occupant of the vehicle associated with the emotional state represented or otherwise indicated by the condition metric has transitioned into a different emotional state. Such transition can be, for example, a transition to an emotional state representative of higher stress or lower stress; as taught by CHUN).

As to claim 18, CHUN, RICCI, ROBERTS, FIELDS and KAMEYAMA the limitations of claim 11. RICCI further teaches receiving user input (See Figs. 2, par. 0111 regarding the vehicle control system 204 may communicate with a device or user interface 212, 248. The user interface 212, 248 may be operable to receive user input either through touch input, on one or more user interface buttons, via voice command, via one or more image sensors, or through a graphical user interface that may include a gesture capture region; as taught by RICCI); and  selecting the second emotional state based on at least one of the greatest number of expressions present in the second emotional state and the user input regarding the third emotional state, when the second emotional state comprises the plurality of second emotional states (See Figs. 20, par. 0383 regarding If it is determined from the user input that the user 216 is agitated (e.g., angry, frustrated, annoyed, has little patience, is shouting, making fast sharp gestures, frowning, etc.), the matching engine 2012 may determine that a virtual personality should be generated to reduce the user's 216 agitation; as taught by RICCI).

As to claim 19, CHUN, RICCI, ROBERTS, FIELDS and KAMEYAMA teach the limitations of claim 18. CHUN further teaches controlling the feedback devices based on the user input with respect to a message to suggest control of the feedback devices (See Fig. 5, par. 0040 regarding the ES assessment platform 120 being able to configure a sound system to render music (e.g., to playback a recording or reproduce stream content from a radio station) or to playback recorded messages in order to modify the behavior of the operator of the vehicle in response to ascertaining that the safety hazard criterion is satisfied; as taught by CHUN).

As to claim 20, CHUN, RICCI, ROBERTS, FIELDS and KAMEYAMA teach the limitations of claim 11. CHUN further teaches wherein the feedback devices comprise at least one of a communicator configured to make a call, a speaker configured to reproduce music and an emotion release message, a display configured to display an emotion release image, a side window opening and closing device configured to open and close a side window, and an air conditioner configured to control an internal temperature of the vehicle (See Fig. 5, par. 0040 regarding the ES assessment platform 120 being able to configure a sound system to render music (e.g., to playback a recording or reproduce stream content from a radio station) or to playback recorded messages in order to modify the behavior of the operator of the vehicle in response to ascertaining that the safety hazard criterion is satisfied; as taught by CHUN).

Response to Arguments 
Applicant argues that [“Accordingly, independent claim 1 is not rendered obvious by the combination of Chun, Ricci, Roberts, and Singh because these references, even if combined, do not teach or suggest one or more limitations of claim 1” (Page 10).]
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.
Applicant also argues that [“applicants continue to submit that the term "communicator" in and of itself implies structure, and that a person of ordinary skill in the art, when reading applicant's specification, would recognize "communicator" as being sufficiently definite structure for performing the claimed function” (Page 8)]. Applicant further argues that [“the applicants respectfully submit that the specification provides sufficient structure for "communicator” (Page 8)]. Examiner respectfully disagrees.  
As explained in MPEP § 2181, subsection I, “Application of 35 U.S.C. 112(f) is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution”. Thus, claim limitations that meet the three-prong test will be interpreted under 35 U.S.C. 112(f). For example: “Typically, the claim limitation will use the linking word "for" to associate "means" or a generic placeholder with the function. However, other linking words may be used, such as "so that" or "configured to", provided it is clear that the claim element is reciting a function. In certain circumstances, it is also not necessary to use a linking word if other words used with "means", or the generic placeholder, convey the function. Such words, however, cannot convey specific structure for performing the function or the phrase will not be treated as invoking 35 U.S.C. 112(f). For example, "ink delivery means", "module configured to deliver ink" and "means for ink delivery" could all 
“Communicator” is a generic placeholder as is for example the claimed “feedback device”. “Communicator” to a person of ordinary skill in the art would not have a sufficiently definite meaning as the name of a structure that performs the function. Thus, the examiner disagrees with Applicant’s arguments. Examiner also reminds the Applicant of MPEP 2181(I) which states: “Application of 35 U.S.C. 112(f) is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution.”
Therefore, “a communicator configured to make a call” in claims 10 and 20 is interpreted as a claim element that invokes 35 U.S.C. 112(f).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US9380978B2
2012-06-29
Method and apparatus for real-time measurement and analysis of occupational stress and fatigue and performance outcome predictions
US20190239795A1
2017-12-27
Emotion estimation apparatus, method, and program
US10322727B1
2017-09-22
Technology for assessing emotional state of vehicle operator
US20180126999A1
2016-11-07
Systems and methods for recognizing and analyzing emotional states of a vehicle operator
US20140167967A1
2012-12-17
System and method to monitor and reduce vehicle operator impairment
US10780891B2
2019-05-22
System and method for responding to driver state

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174